DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8 and 10-19 directed to a device non-elected without traverse.  Accordingly, claims 8 and 10-19 have been cancelled.  It should be noted that the Applicant’s request for rejoinder was considered.  However, the subject matter of claims 1 and 4-7 pertain to details of method steps wholly outside of the scope of claims 8 and 10-19.  Therefore, claims 8 and 10-19 are not eligible for rejoinder.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

8-19. (Canceled) 

Reasons for Allowance
Claims 1 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein the step A comprises: forming the metal layer by a sputtering process using Cu; wherein the step C comprises: forming a photoresist on the first conductive buffer layer; exposing and developing the photoresist using a mask plate, and then forming a pattern of the photoresist; etching the second conductive buffer layer, the metal layer and the first conductive buffer layer using the pattern of the photoresist as a mask to form a first conductive sub-pattern and stripping the remaining photoresist; sputtering a second metal layer on the base substrate on which the first conductive sub-pattern is formed; further forming the first conductive buffer layer on the second metal layer; and patterning the second metal layer and the first conductive buffer layer to form a second conductive sub-pattern; wherein an area of a mask plate of the second conductive sub-pattern is smaller than an area of a mask plate of the first conductive sub- pattern” as recited in claim 1.
Wu et al. (US 20140127912 A1, hereinafter Wu), the closest reference, discloses a method for manufacturing a conductive pattern, (FIGS. 1A-1F) comprising: 
providing a base substrate; (substrate 101 comprising layer 103) 
step A: forming a metal layer; (copper layer 109)
step B: forming a first conductive buffer layer (buffer layer 105, see at least Paragraph [0024], where the barrier can be made of conductive tantalum) on the metal layer; (See FIG. 1B) 
step C: patterning the metal layer and the first conductive buffer layer to form a conductive sub-pattern; (See FIG. 1C, where the layers 105 and 109 are patterned) and 
performing steps A to C repeatedly for N times to form N conductive sub-patterns that are stacked on the base substrate, wherein the conductive pattern comprises the N conductive sub-patterns,.  (See FIG. 1F and Paragraph [0040], where the deposition and patterning of the metal and barrier (now labeled 125 and 127) are repeated at least once, meaning N=1)
wherein an orthographic projection of an n-th formed conductive sub-pattern onto the base substrate falls within an orthographic projection of an (n-1)-th formed conductive sub-pattern onto the base substrate, and n is a positive integer greater than 1. (See annotated FIG. 1F, where the orthographic projection [denoted by the arrowed dotted line]of at least layers 127 fall within the orthographic projection of at least layers 109)
However, Wu does not explicitly teach “wherein the step A comprises: forming the metal layer by a sputtering process using Cu; wherein the step C comprises: forming a photoresist on the first conductive buffer layer; exposing and developing the photoresist using a mask plate, and then forming a pattern of the photoresist; etching the second conductive buffer layer, the metal layer and the first conductive buffer layer using the pattern of the photoresist as a mask to form a first conductive sub-pattern and stripping the remaining photoresist; sputtering a second metal layer on the base substrate on which the first conductive sub-pattern is formed; further forming the first conductive buffer layer on the second metal layer; and patterning the second metal layer and the first conductive buffer layer to form a second conductive sub-pattern; wherein an area of a mask plate of the second conductive sub-pattern is smaller than an area of a mask plate of the first conductive sub- pattern” as recited in claim 1.  No other reference remedies these deficiencies.
Therefore, claim 1 is allowed, and claims 4-7 are allowed for at least their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812